FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEZHONG TIAN,                                    No. 09-70144

               Petitioner,                       Agency No. A099-047-161

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Dezhong Tian, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

      The BIA reasonably concluded Tian’s testimony was non-responsive to

several questions, appeared to be memorized, and lacked detail regarding his

religious practice in the United States. See id. at 1048 (adverse credibility finding

reasonable under totality of circumstances). Therefore, the record does not compel

the conclusion Tian was credible. See Don v. Gonzales, 476 F.3d 738, 745 (9th

Cir. 2007). In the absence of credible testimony, Tian’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, substantial evidence supports the agency’s denial of CAT protection

because Tian’s CAT claim is based on the same statements the agency found not

credible, and there is no other evidence in the record that would compel a finding it

is more likely than not he would be tortured if returned to China. See id. at 1156-

57. Accordingly, Tian’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-70144